Citation Nr: 0508225	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-14 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an effective date prior to January 26, 
2001 for a 70 percent rating for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from December 1969 to 
September 1971 with service in Vietnam from December 1970 to 
December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
December 2001 and July 2002.

A hearing was held before the undersigned at the Board in 
January 2005.  


FINDINGS OF FACT

1.  In November 1986, the RO denied service connection for 
tinnitus and notified the veteran.  A notice of disagreement 
was not received within the subsequent 1 year period.

2.  Evidence submitted since the RO's November 1986 decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

3.  Tinnitus is related to service.

4.  In November 1986, the RO denied service connection for 
PTSD and notified the veteran.  A notice of disagreement was 
not received within the subsequent 1 year period.

5.  The next claim for service connection for PTSD after the 
November 1986 decision was on January 26, 2001.

6.  In December 2001, a 70 percent evaluation was assigned 
for PTSD, effective January 26, 2001.


CONCLUSIONS OF LAW

1.  The RO's November 1986 decision denying service 
connection for tinnitus is final.  38 U.S.C. 4005 (1982); 
38 C.F.R. §§ 19.118, 19.153 (1987).

2.  New and material evidence has been received since the 
RO's November 1986 decision denying service connection for 
tinnitus.  The claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2002).

3.  An effective date prior to January 26, 2001 is not 
warranted for a 70 percent evaluation for PTSD.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.157, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a letter from the RO to the claimant in June 2003.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The claimant was also provided notice that he 
should submit pertinent evidence in the claimant's 
possession.  The claimant was advised of how and where to 
send this evidence and how to ensure that it was associated 
with the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court stated that it recognized that where the 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
VCAA notice predated adjudication of the current claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), it was stated that the United States Court of Appeals 
for Veterans Claims' (Court) was not holding that where pre-
AOJ-adjudication notice was not provided, the case must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred.  The Court 
indicated that the appellant had the right to VCAA content-
complying notice and proper subsequent VA process.  A 
supplemental statement of the case was issued in July 2004.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, service medical records, 
service personnel records, VA medical records and examination 
reports, and lay statements and hearing testimony have been 
obtained.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided.  There is no indication that 
there is any additional relevant competent evidence to be 
obtained either by the VA or by the claimant, and there is no 
other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



Pertinent law and regulations

A notice of disagreement shall be filed within 1 year from 
the date of mailing of notification of the initial review or 
determination; otherwise, that determination will become 
final.  38 C.F.R. §§ 19.118, 19.153 (1987).

If a decision by the RO is not timely appealed, it is final.  
A final and binding RO decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of clear and 
unmistakable error (CUE), as provided in 38 C.F.R. § 3.105.  
38 C.F.R. § 3.104(a).  If a claimant wishes to reasonably 
raise CUE "there must be some degree of specificity as to 
what the alleged error is and, unless it is the kind of 
error...that, if true, would be clear and unmistakable error 
on its face, persuasive reasons must be given as to why the 
result would have been manifestly different but for the 
alleged error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  
An assertion that a VA health care provider committed error 
or that VA breached its duty to assist can not constitute 
CUE.  Tetro v. Gober, 14 Vet. App. 100, 109 (2000).

Tinnitus

Service personnel records indicate that the veteran had 
service in Vietnam from December 1970 to December 1971.  His 
duty MOS was 13A10 Cannoneer from December 1970 to June 1971.  
He was with BtryC2dBn17FA from December 1970 to April 1971 
and with BtryC6thBn32dArty from then until September 1971.

Service connection was granted for scar, post-traumatic 
concussion syndrome due to head injury (forehead) with 
recurring headaches in November 1986.  

Service medical records are silent for reference to tinnitus.  
A September 1971 service medical record indicates that an 
unknown party broke a bottle over his forehead.  On service 
discharge examination later in September 1971, clinical 
evaluation of the veteran's ears and neurologic system was 
normal.  

The veteran claimed service connection for tinnitus in 
February 1986 and indicated that it began in 1971.  

In a November 1986 decision, the RO denied service connection 
for tinnitus.  At that time, tinnitus was shown, but there 
was no competent evidence of a nexus between it and service.  
In November 1986, the RO notified the veteran that service 
connection was not established for tinnitus.  He was advised 
of his right to appeal the RO's decision within 1 year 
thereof.

A notice of disagreement was not received within the 
subsequent one-year period.

Since then, the veteran has applied to reopen.  

In April 2001, the veteran stated that he was stationed at 
Firebase Doris in January 1971, and that in late January or 
early February 1971, Btry C went on a 2 day mission to stop a 
battalion of NVA that was moving into the south from 
Cambodia.  In late February or early March 1971, Guns were 
chosen for a mission to provide support for a stretch of a 
highway.  They got and returned small arms fire there.  They 
had contact missions daily.  One time they got to direct fire 
on some VC but the RVNs got credit for the kills.  

In July 2001, the veteran stated that tinnitus can be due to 
a head injury.  

In June 2001, the veteran stated that one night at Firebase 
Freedom, 2 rockets hit within 10 meters of his guard station.  
He unloaded a full box of M-60 ammo.  

On VA examination in February 2002, the veteran stated that 
he was 18 when he entered the U.S. Army.  Previously, he had 
done work on a ranch, with some farming.  In the army, over 
the next 21 months, until his separation, he had been a radio 
telephone operator, and occasional gunner for artillery.  
After leaving the service in 1971 he worked in a sheet metal 
factory for about 4 years, followed by several years in 
construction.  His duties there included framing.  
Subsequently, he worked as a drafter.  He noted the onset of 
tinnitus not long after his separation from the army.  He 
believed that it was caused by his experience in the army, 
specifically an assault he described as occurring in a 
barracks while he slept alone.  He stated that he awoke with 
obvious head injury, having lacerations and bleeding from his 
head and some confusion.  He was treated medically, but found 
not to have skull fractures.  It was of note that he stated 
that he experienced tinnitus before these army experiences, 
and did not associate the assault and head injury with 
tinnitus initially.  

The VA examiner's diagnosis was tinnitus, the etiology of 
which is likely to be his noise exposure.  The years of 
industrial exposure in the sheet metal factory, as well as 
unprotected construction framing, may well be sufficient to 
cause tinnitus.  The examiner reported that the veteran's 
statement that he had tinnitus prior to the injury may 
implicate his pre-army experience of ranch and farming work.  
The examiner indicated that exposure to tractors and other 
farming noise sources may be significant.  He believed that 
since the veteran's assault did not cause skull fracture, 
this indicates it was of a lesser degree and therefore less 
likely to result in complications such as tinnitus.  Taking 
all these factors into account, the examiner could not 
support the assault in service as the major cause of his 
tinnitus.  It seemed more likely that his multiple other 
noise experiences were responsible for his tinnitus.

In May 2003, the veteran indicated that he had advised the VA 
examiner that he had been a cannoneer and on the guns for 4 
months without ear protection some of the time.  He indicated 
that the examiner also did not indicate that they had 
discussed the veteran being exposed to outgoing and incoming 
rounds.  He stated that the examiner had reported that the 
veteran had stated that he had experienced tinnitus before 
the military, but that that was not what he had told the 
examiner.  He stated that he told the examiner that the 
ringing in his ears was like what he experienced after a fire 
mission, and the examiner failed to mention that in his 
report.  He stated that he was claiming both that the 
tinnitus resulted from the head injury, and that it resulted 
from his serving on guns.  

In July 2003, the veteran's brother indicated that he was 
serving in Panama at the same time the veteran was in 
Vietnam.  He remembered letters from the veteran telling 
about his experiences.  He stated in several letters about 
how his ears would ring after a fire mission.  He said that 
as RTO, his ears were not always protected because he was the 
communication between fire direction center and the gun.  

In July 2003, the veteran's mother indicated that when the 
veteran returned from Vietnam he complained of ringing in his 
ears.  

Analysis

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  See 38 C.F.R. § 3.156(a).  The veteran's 
current application to reopen the claim of service 
connection, was received prior to that date.  

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
there was no competent evidence of a nexus between the 
veteran's tinnitus and his service.  The November 1986 RO 
decision is final.  38 U.S.C.A. § 7105.  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence is new and 
material.  It contains competent evidence that the veteran 
has tinnitus due to in-service noise exposure.  Accordingly, 
the claim is reopened.  

When a claim is reopened, the evidence must be considered on 
its merits.  

The veteran has asserted that he had noise exposure as a 
cannoneer.  Accordingly, the provisions of 
38 U.S.C.A. § 1154(a) (West 2002) apply.  The Board accepts 
that he was a cannoneer in light of his service personnel 
records.  Additionally, the Board accepts that as a 
cannoneer, the veteran was exposed to noise.  However, the 
evidence presents a conflict as to continuity of tinnitus 
since service and relationship to service.  

The veteran reported that his condition was good on service 
discharge examination in September 1971, and his ears and 
neurologic system were clinically evaluated as normal at that 
time.  It was not until February 1986 that the veteran 
reported that tinnitus began in 1971, and tinnitus was first 
diagnosed in July 1986.  His mother has now come forward and 
indicated that the veteran complained about ringing in his 
ears when he returned from service.  The Board will accept 
her statement as satisfactory evidence of continuity of 
tinnitus symptoms since service.  

The VA examiner in February 2002 indicated that the veteran's 
tinnitus was due to noise exposure and that it was more 
likely due to other noise exposure than it was to his 
in-service assault.  However, he still indicated that it was 
likely due to noise exposure.  The Board is unable to 
dissociate tinnitus due to in-service noise exposure from 
tinnitus due to other noise exposure.  Accordingly, service 
connection for tinnitus is warranted.

PTSD

The veteran contends that an effective date earlier than 
January 17, 1992, is warranted for a 70 percent evaluation 
for PTSD.  He contends that a 70 percent evaluation for PTSD 
should be made effective from February 1986 since he filed a 
claim then and the VA examiner who examined him in May 1986 
should have diagnosed PTSD.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2004).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on a reopened claim will be, "[d]ate of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400 (2004).

§ 3.155 Informal claims. 
 
(a) Any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
the Department of Veterans Affairs, from a claimant, his or 
her duly authorized representative, a Member of Congress, or 
some person acting as next friend of a claimant who is not 
sui juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim. 

§ 3.157 Report of examination or hospitalization as claim for 
increase or to reopen. 
 
(a) General. Effective date of pension or compensation 
benefits, if otherwise in order, will be the date of receipt 
of a claim or the date when entitlement arose, whichever is 
the later.  A report of examination or hospitalization which 
meets the requirements of this section will be accepted as an 
informal claim for benefits under an existing law or for 
benefits under a liberalizing law or Department of Veterans 
Affairs issue, if the report relates to a disability which 
may establish entitlement.  Acceptance of a report of 
examination or treatment as a claim for increase or to reopen 
is subject to the requirements of § 3.114 with respect to 
action on Department of Veterans Affairs initiative or at the 
request of the claimant and the payment of retroactive 
benefits from the date of the report or for a period of 1 
year prior to the date of receipt of the report.
 
(b) Claim. Once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits or an informal claim to reopen. In 
addition, receipt of one of the following will be accepted as 
an informal claim in the case of a retired member of a 
uniformed service whose formal claim for pension or 
compensation has been disallowed because of receipt of 
retirement pay. The evidence listed will also be accepted as 
an informal claim for pension previously denied for the 
reason the disability was not permanently and totally 
disabling.
(1) Report of examination or hospitalization by VA or 
uniformed services. The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim. The date of a uniformed service examination which is 
the basis for granting severance pay to a former member of 
the Armed Forces on the temporary disability retired list 
will be accepted as the date of receipt of claim. The date of 
admission to a non-VA hospital where a veteran was maintained 
at VA expense will be accepted as the date of receipt of a 
claim, if VA maintenance was previously authorized; but if VA 
maintenance was authorized subsequent to admission, the date 
VA received notice of admission will be accepted. The 
provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission. 

The veteran claimed service connection for PTSD in February 
1986.  

A VA psychiatric examination was conducted in May 1986.  The 
diagnosis was that the veteran did not have symptoms of 
formal PTSD and that he did not have sufficient stressors to 
produce PTSD.  The diagnosis was dysthymic disorder.  

The RO denied service connection for PTSD in November 1986.  
It notified the veteran of its decision and of his right to 
appeal within one year thereof.  A timely appeal was not 
received.  38 U.S.C. 4005 (1982); 38 C.F.R. § 19.118, 19.153 
(1987).  

The next communication constituting either a formal or an 
informal claim for service connection for PTSD was the 
January 26, 2001 VA Form 21-4138.  On January 26, 2001, the 
veteran applied to reopen his claim for service connection 
for PTSD.  In December 2001, the RO reopened the claim and 
granted service connection for PTSD and assigned it a 70 
percent rating effective from January 26, 2001.  The veteran 
appealed the effective date of the 70 percent rating.  

In light of the above, an effective date prior to January 26, 
2001 for a 70 percent rating for PTSD is not warranted.

The veteran's October 1987 VA outpatient treatment record, 
mentioning the fact that the veteran had filed a claim for 
PTSD, does not constitute a claim to reopen.  It does not 
indicate an intent to apply for service connection for PTSD 
in accordance with 38 C.F.R. § 3.155.  The same applies with 
respect to the veteran's November 1987 VA outpatient 
treatment record showing and assessment of "PTSD by Hx."  
The same applies with respect to the veteran's February 1988 
VA treatment record, mentioning complaints of PTSD. The same 
applies with respect to the veteran's May 1988 VA outpatient 
treatment record reporting a diagnosis of PTSD.  The same 
applies with respect to the veteran's August 1988 VA 
outpatient treatment report which contains an impression of 
"P.T.S.D. ?" Additionally, a claim specifying that service 
connection was sought for PTSD was not received within 1 year 
of any of these treatment reports. As such, these treatment 
dates are not appropriate dates for the award of a 70 percent 
rating for PTSD.  38 C.F.R. § 3.157.

The veteran's September 2000 VA Form 21-4138, wherein he 
indicated that he wanted VA to notify him when his claims 
file was transferred "so I can review and upgrade existing 
disability and reopen claims that were denied in 1987" is 
not a claim for service connection for PTSD.  It does not 
identify service connection for PTSD as a benefit sought.  
The provisions of 38 C.F.R. § 3.155 indicate that an informal 
claim must identify the benefit sought.  

Any communication or action, indicating an intent to apply 
for one or more VA benefits may be considered an informal 
claim.  38 C.F.R. § 3.155.  The March 2001 report of contact, 
which indicates that the veteran indicated that in mid-
January 2001, he had reopened his claim as a walk-in, is not 
satisfactory evidence indicating that the veteran filed a 
claim earlier than the January 26, 2001 claim.

The Board is aware that the veteran was seen at a VA medical 
facility within one year of his claim to reopen.  The Court 
of Appeals for Veterans Claims determined that section 3.157 
applies to a defined group of claims, i.e., as to disability 
compensation, those claims for which a report of a medical 
examination or hospitalization is accepted as an informal 
claim for an increase of a service connected rating where 
service connection has already been established.  Sears v. 
Principi, 16 Vet. App. 244, 249 (2003).  Sears is precedent 
and controlling.  The decision implicitly invalidates 
numerous nonprecedential General Counsel opinions and seems 
to implicitly "read out" of the regulation the regulatory 
sentence, "or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission." 38 C.F.R. § 3.157(b)(1) 
(2003).  The record does establish that the veteran was in 
receipt of compensation, albeit for a different disability.  
The veteran was seen at a VA facility on March 22, 2000 when 
a history of PTSD was noted, and a claim specifying the 
benefit sought was received within one year.  However, in 
light of the decisions in Sears, there is no basis for 
considering the provisions of section 3.157 as a basis for an 
earlier effective date.  Stated differently, merely seeking 
treatment, does not establish a claim, to include an informal 
claim, for service connection.  





ORDER

The application to reopen a claim for service connection for 
tinnitus is granted.  

Entitlement to service connection for tinnitus is granted.  

Entitlement to an effective date prior to January 26, 2001 
for a 70 percent evaluation for PTSD is denied.






                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


